                             1
                             2                                                JS-6

                             3
                             4
                             5
                             6
                             7
                             8                       UNITED STATES DISTRICT COURT
                             9                     CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11       JOSEPH H. MANGES,                Case No. 2:19-cv-10552 RGK (JPRx)
                          12                 Plaintiff,             (Honorable R. Gary Klausner,
                                                                     Courtroom: 850 – Roybal)
                          13           vs.
                          14       UNUM LIFE INSURANCE               XXXXXXX ORDER GRANTING
                                                                    [PROPOSED]
                                   COMPANY OF AMERICA,              DISMISSAL OF ACTION WITH
                          15                                        PREJUDICE
                                             Defendant.
                          16                                        [FRCP 41(a)]
                          17
                                                                    [Filed concurrently with Stipulation]
                          18
                          19
                                                                    Complaint Filed: December 13, 2019
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                   1027191\305204622.v1
         213-680-2800
                             1                                    [PROPOSED] ORDER
                             2
                             3           Pursuant to the stipulation of the parties, the above-entitled action is hereby
                             4     dismissed in its entirety with prejudice as to all parties. Each party shall bear his or
                             5     its own attorneys’ fees and costs.
                             6
                             7           IT IS SO ORDERED.
                             8
                             9            March 31
                                   Dated: _____________, 2020
                                                                         HONORABLE R. GARY KLAUSNER
                          10
                                                                         UNITED STATES DISTRICT JUDGE
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                               1
  Los Angeles, CA 90071-2043                                                                                  1027191\305204622.v1
         213-680-2800
